Case 2:19-cv-00577-RBS-RJK Document 22 Filed 12/10/20 Page 1 of 3 PagelD# 150

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division
DARRIS B.},
Plaintiff,
Vv. ACTION NO. 2:19cv577

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

FINAL ORDER

This matter comes before the court on Plaintiff's Motion
for Summary Judgment and Brief in Support, ECF Nos. 14, 14-I,
and Defendant’s Cross-Motion for Summary Judgment and Memorandum
in Support and Opposition to Plaintiff’s Motion for Summary
Judgment, ECF Nos. 15, 16.

On April 22, 2020, this matter was referred to United
States Magistrate Judge Robert J. Krask, pursuant to the
provisions of 28 U.S.C. § 636(b)(1)(B) and Federal Rule of
Civil Procedure 72(b), to conduct necessary hearings, including
evidentiary hearings, if necessary, and to submit to the
undersigned district judge proposed findings of fact, if
applicable, and recommendations for the disposition of the

matter.

 

1 In accordance with a committee recommendation of the
Judicial Conference, plaintiff's last name has been redacted for
privacy reasons.
Case 2:19-cv-00577-RBS-RJK Document 22 Filed 12/10/20 Page 2 of 3 PagelD# 151

The United States Magistrate Judge's Report and
Recommendation (“R&R”), was filed on November 17, 2020.
ECF No. 21. The R&R recommends that Plaintiff's Motion for
Summary Judgment be denied, Defendant’s Motion for Summary
Judgment be granted, the decision of the Commissioner be
affirmed, and the matter be dismissed.

By copy of the R&R, the parties were advised of their right
to file written objections to the findings and recommendations
made by the Magistrate Judge within fourteen (14) days of the
date of service of the R&R to the objecting party. See id. at
34-35. No objections were filed.

The court, having reviewed the record in its entirety, does
hereby ADOPT AND APPROVE IN FULL the findings and
recommendations set forth in the Magistrate Judge’s thorough and
well-reasoned R&R, filed on November 17, 2020. ECF No. 21.
Accordingly, Plaintiff’s Motion for Summary Judgment is DENIED,
and Defendant’s Motion for Summary Judgment is GRANTED. The
decision of the Commissioner is AFFIRMED, and this matter is
DISMISSED WITH PREJUDICE.

The Clerk shall enter judgment in favor of Defendant and
close the case on this court’s docket. The Clerk is DIRECTED to

send a copy of this Final Order to counsel for all parties.
Case 2:19-cv-00577-RBS-RJK Document 22 Filed 12/10/20 Page 3 of 3 PagelD# 152

IT IS SO ORDERED.

 

fs/
Rebecca Beach Smith

Senior United States District Judge
REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

December ]() , 2020
